TOLMAN, BEALS, and HOLCOMB, JJ., dissent.
This action was commenced by plaintiffs to rescind an executory contract wherein they had agreed to purchase from defendants a farm situated in Franklin county. By way of answer, defendants denied the material allegations of plaintiffs' complaint and sought affirmative relief by cross-complaint and counterclaim. In their reply, plaintiffs denied the allegations set out in defendants' affirmative pleading.
Trial on the merits was had before the court, beginning September 4, 1934, and continuing, after some interruptions, through September 19, 1934. Findings, conclusions and judgment rescinding the contract and adjudicating all questions between the parties were signed May 23, 1936, and filed June 3, 1936. Notice of appeal was served by defendants June 25, 1936, and filed on the following day.
On December 19, 1936, respondents filed in this court their motion to strike appellants' statement of facts, and, in their subsequent brief on appeal, have urged the motion.
Upon careful consideration of the record, we conclude that the motion must be granted. Our reasons therefor will be stated as briefly as a narration of the circumstances to be considered will permit.
It appears that appellants have filed three separate statements of facts in this case. These will be referred to, respectively, as (1) a proposed statement of facts; (2) a supplemental statement of facts; and (3) a proposed supplemental statement of facts. The ninety-day period allowed by Rem. Rev. Stat., § 308-7 [P.C. § 8676-10], for serving and filing a proposed statement of facts expired September 1, 1936.
The proposed statement of facts, consisting of two hundred and seventy-three pages, was filed with the clerk of the superior court on August 28, 1936, which was within the ninety-day period prescribed by the *Page 328 
statute. While the certificate thereto is in the form required by Rem. Rev. Stat., § 391 [P.C. § 7819], the statement itself discloses in its opening recital and throughout its length that it contains only the proceedings occurring on and after
September 18, 1934. Manifestly, therefore, it was not a complete statement of facts and, standing alone, could not be considered as a proper or sufficient statement on appeal. The proposed statement must, therefore, be stricken unless it can properly be examined in connection with, and regarded as part of, the supplemental statement of facts, next to be considered.
The supplemental statement of facts consists of two volumes, totaling four hundred and seven pages. This statement according to its certificate, "contains all the material facts, matters and proceedings in the case which were omitted from the defendants' proposed statement of facts." If, then, we have a complete and proper statement of facts at all, it must be because the proposed statement of facts and the supplemental statement of facts, taken together, make up a complete and adequate statement. But if, for any reason, the supplemental statement can not be considered, then obviously, the record is here upon an incomplete and insufficient statement of facts.
Upon the covers of the two volumes of the supplemental statement of facts there is indorsed the following minute: "Filed Sep 30 1936 E.W. Redd, Clerk By W.C. Creesy Deputy." The legend so indorsed is by the ordinary filing stamp, with the name of the deputy written in longhand in ink. Acknowledgment of service of the two volumes was made September 29, 1936. If the supplemental statement of facts was filed on September 30, 1936, as indicated by the clerk's file mark, it manifestly was not within the ninety-day period prescribed by the statute. *Page 329 
We have, then, this situation: The clerk's file mark shows that the supplemental statement of facts was filed on a day which was far beyond the ninety-day period, while the court's certificate recites that it was "duly and regularly filed."
[1, 2] Under the provisions of Rem. Rev. Stat., § 77 [P.C. § 8585], it is the duty of the clerk to keep records, files and other books and papers appertaining to the court, to file all papers delivered to him for that purpose, in any action or proceeding in the court, and to authenticate, by certificate or transcript, as may be required, the records, files or proceedings of the court or any other paper appertaining thereto and filed with him.
The date of the clerk's file mark appearing upon an instrument or part of a record filed with him is prima facie evidence of the time when such instrument or part of a record was filed, and, in the absence of evidence to the contrary, is conclusive. It is no doubt true that, if an issue were raised before the court as to the correctness of the clerk's minute, the court could properly hear and determine that issue. But nothing of that kind is involved in this case.
It is a matter of common knowledge that the trial court, in certifying a statement of facts, simply certifies to its contents. That is all that the court is required to do under the statute. Rem. Rev. Stat., § 391 [P.C. § 7819]. It is no concern of the trial court whether the statement of facts is timely filed or not. The requirement as to serving and filing a statement of facts within the ninety-day period is prescribed by a rule of this court, Rem. Rev. Stat., § 308-7 [P.C. § 8676-10], and the remedy for failure to comply with the rule is by motion, in this court, to strike the statement as certified. Potlatch Lumber Co.v. Ferry *Page 330 County, 167 Wash. 491, 9 P.2d 783; McCrabbe v. Jones,171 Wash. 326, 17 P.2d 860.
There is in this case not only an absence of any evidence contradicting the clerk's file mark, but, on the contrary, there is conclusive evidence of its verity. In the supplemental transcript is an order filed August 31, 1936, which extended the time for filing the proposed supplemental statement of facts fifteen days. That order was ineffectual because the court was without power to extend the time beyond the ninety-day period.State v. Parkinson, 181 Wash. 69, 41 P.2d 1095. There is a further order, filed September 11, 1936, extending the time to October 1, 1936. That order was, likewise, ineffectual.
Affidavits supporting the applications for these orders reveal that the supplemental statement of facts had not even been prepared prior to September 9, 1936, which was after the expiration of the statutory time. The record made by appellants themselves, therefore, shows conclusively that the clerk's minute and not the court's certificate reflects the correct situation.
We are therefore of the opinion that the supplemental statement of facts must be stricken because it appears that it was not timely filed. This would, of course, eliminate the proposed statement of facts, whether it be considered separately or as part of the supplemental statement.
Finally, we have a proposed supplemental statement of facts which was never certified at all. Manifestly, that statement has no validity whatever.
[3] The proposed statement of facts and the supplemental statement of facts having been stricken, they must, of course, be wholly disregarded. Tremblay v. Nichols, 187 Wash. 109,59 P.2d 1123.
In the absence of a statement of facts, all intendments *Page 331 
and inferences favorable to the findings of the court are to be indulged, it being presumed that there was evidence to sustain such findings. Kelly v. St. Martin, 186 Wash. 1,56 P.2d 690.
The only question then is whether the findings support the judgment. Kelly v. St. Martin, supra.
Upon a careful scrutiny of the findings, we are convinced that they amply support the judgment.
The judgment will therefore be, and it is, affirmed.
MAIN, BLAKE, GERAGHTY, and ROBINSON, JJ., concur.